                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

CHARLES LEON MIDDLETON                                                   PLAINTIFF

v.                                 No. 4:18-CV-00480-JM-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                         DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is REVERSED AND REMANDED.

Judgment is entered in favor of the Plaintiff.

       DATED this 13th day of May, 2019.



                                           ____________________________________
                                           UNITED STATES DISTRICT JUDGE
